             Case 1:20-cv-06817-MKV Document 10 Filed 10/12/20 Page 1 of 3


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re:

 LATAM Airlines Group S.A., et al.,                        Case No. 20-cv-06817 (MKV)


                                       Debtors.



 Ad Hoc Group of LATAM Bondholders,

                                       Appellant,
                 v.

 LATAM Airlines Group S.A., et al.,

                                       Appellees.


                  STIPULATION AND PROPOSED ORDER OF DISMISSAL

          WHEREAS, on May 26, 2020, the Debtors initiated bankruptcy proceeding

20-11254 (JLG) and related cases in the United States Bankruptcy Court for the Southern District

of New York by filing voluntary petitions for relief under chapter 11 of the United States

Bankruptcy Code;

          WHEREAS, on July 9, 2020, the Debtors filed a supplemental motion with the

Bankruptcy Court to approve an agreement for debtor-in-possession (“DIP”) financing pursuant

to which, inter alia, Oaktree Capital Management, L.P. (“Oaktree”) would provide $1.3 billion in

financing to the Debtors;

          WHEREAS, on July 9, 2020, in connection with Oaktree’s commitment to provide DIP

financing, the Debtors filed a motion with the Bankruptcy Court to approve an “Upfront Fee” to

be paid to Oaktree in the event the Debtors ultimately entered into an agreement for “Alternative
           Case 1:20-cv-06817-MKV Document 10 Filed 10/12/20 Page 2 of 3


DIP Financing,” as set forth and pursuant to the terms of a commitment letter between the

Debtors and Oaktree;

        WHEREAS, on July 14, 2020, Appellant objected to approval of the Upfront Fee;

        WHEREAS, on July 26, 2020, the Bankruptcy Court entered an order approving the

Upfront Fee;

        WHEREAS, on August 10, 2020, Appellant initiated the present appeal by filing a notice

of appeal to the Bankruptcy Court’s order approving the Upfront Fee;

        WHEREAS, on September 10, 2020, the Bankruptcy Court issued a decision regarding

the Debtors’ motions to approve DIP financing;

        WHEREAS, on September 17, 2020, the Debtors filed a supplemental submission in

furtherance of the Debtors’ motions to approve DIP Financing, including an amended DIP

financing agreement;

        WHEREAS, on September 19, 2020, the Bankruptcy Court entered an order granting the

Debtors’ motion for approval of the amended DIP financing agreement;

        WHEREAS, on October 8, 2020, the closing of the amended DIP financing agreement

occurred, and Oaktree confirmed that, given that the Debtors will not be entering into any

“Alternative DIP Financing,” the Upfront Fee is not owed;

        IT IS HEREBY STIPULATED AND AGREED, by and between the parties, that this

appeal shall be and hereby is dismissed without prejudice and without costs or attorney’s fees to

either party.




                                                 2
         Case 1:20-cv-06817-MKV Document 10 Filed 10/12/20 Page 3 of 3


Dated: October 12, 2020                   Respectfully Submitted,
       New York, New York



HOLWELL SHUSTER & GOLDBERG LLP            CLEARY GOTTLIEB STEEN & HAMILTON LLP


/s/ Daniel P. Goldberg                    /s/ Lisa M. Schweitzer

Daniel P. Goldberg                        Richard J. Cooper
Scott M. Danner                           Lisa M. Schweitzer
Daniel M. Horowitz                        Luke A. Barefoot
                                          Thomas S. Kessler
425 Lexington Avenue
New York, New York 10017                  One Liberty Plaza
Telephone: (646) 837-5151                 New York, New York 10006
Facsimile: (646) 837-5150                 Telephone: (212) 225-2000
dgoldberg@hsgllp.com                      Facsimile: (212) 225-3999
sdanner@hsgllp.com                        rcooper@cgsh.com
dhorowitz@hsgllp.com                      lschweitzer@cgsh.com
                                          lbarefoot@cgsh.com
Counsel to Appellant                      tkessler@cgsh.com

                                          Counsel to Appellees




SO ORDERED:

______________________________
Hon. Mary Kay Vyskocil
United States District Judge




                                      3
